DETAILED ACTION
This action is in response to the filing on April 19, 2022.  Claims 1-3, 5-14, and 16-20 are pending and have been considered below.  The applicant has canceled claims 4 and 15.

Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… the status code further indicates an accumulated error status during the period of memory operation, and the period of memory operation starts when the memory device receives a trigger command via the one or more pins.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 13 and 20 recite similar limitations.  Therefore, claims 13 and 20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 6,161,162 – DeRoo discloses controller is responsive to these processors to multiplex their information signals for selectively conveying information present at their address and data ports.  A common memory device is addressable by the processors, and responsive to the controller to share addressing of the common memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114